PER CURIAM..
Upon consideration of appellants’ response to the Court’s order of August 29, 2013, the Court has determined that the *996order on appeal is not within the scope of Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv). See Westwood One, Inc. v. Flight Express, Inc., 940 So.2d 1241, 1243 (Fla. 5th DCA 2006) (holding that order striking motion to compel arbitration on procedural grounds was not an appeal-able order). Accordingly, the appeal is dismissed.
ROBERTS and SWANSON, JJ., concur;
MAKAR, J., concurs with written opinion.